UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 16-1428


FRANCISCO    RUBEN   POPA   COJOM,   d/b/a     Francisco   Ruben   Popa
Cojum,

                 Petitioner,

            v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 29, 2016                 Decided:     January 9, 2017


Before DIAZ and       THACKER,    Circuit    Judges,   and    DAVIS,   Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Melissa Neiman-Kelting, Senior
Litigation Counsel, Christopher Buchanan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francisco      Ruben       Popa     Cojom,       a    native     and     citizen     of

Guatemala, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the immigration

judge’s order pretermitting his application for cancellation of

removal,    denying       his    motion    for     a    continuance,         and    ordering

Cojom removed to Guatemala.               We dismiss in part and deny in part

the petition for review.

      An   immigration       judge      “may    grant       a    continuance       for   good

cause shown.”       8 C.F.R. § 1003.29 (2016).                    We review the denial

of a motion for a continuance for abuse of discretion.                             Lendo v.

Gonzales, 493 F.3d 439, 441 (4th Cir. 2007).                          We will uphold the

denial of a continuance “unless it was made without a rational

explanation, it inexplicably departed from established policies,

or    it   rested     on    an     impermissible            basis,     e.g.,       invidious

discrimination against a particular race or group.”                            Id. at 441

(internal quotation marks omitted).                        Upon review of the record

and Cojom’s claims, we discern no abuse of discretion in the

denial of a continuance in this case.

      Cojom   next    argues       that    the     IJ      violated     due    process    in

pretermitting       his     application         for        cancellation       of     removal

without first hearing testimony on the application.                                 But the

Board dismissed Cojom’s appeal on the IJ’s alternative reason

for    finding      that        Cojom      abandoned            his    application       for

                                            2
cancellation,       to    wit:      Cojom’s      failure     to    comply       with    the

biometric    requirements          explained     at    his   first      administrative

hearing.     The proffered argument thus is nonresponsive to the

Board’s rationale for affirming the IJ’s order, which is what is

before us on review.              See Hernandez-Avalos v. Lynch, 784 F.3d

944, 948 (4th Cir. 2015) (explaining that where, as here, the

Board   “issues      its     own     opinion     without      adopting          the    IJ’s

reasoning,     we        review     only   the        [Board’s]        final     order”).

Moreover,    because       Cojom    does   not   challenge        in    his    brief    the

basis the Board identified for affirming the IJ’s ruling, the

propriety of that ruling is beyond our reach.                             See Wahi v.

Charleston Area Med. Ctr., 562 F.3d 599, 605 n.13 (4th Cir.

2009) (citing Fed. R. App. P. 28(a)(9)(A)).

     Finally, Cojom maintains that the agency should have acted

in   its    discretion        to     administratively        close        his     removal

proceedings.        Review of the record reveals that Cojom did not

raise this issue on appeal to the Board.                      Cojom’s failure to

exhaust this issue deprives us of jurisdiction to consider it.

See 8 U.S.C. § 1252(d)(1) (2012) (“A court may review a final

order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right.”);

Kporlor v. Holder, 597 F.3d 222, 226 (4th Cir. 2010) (“It is

well established that an alien must raise each argument to the



                                           3
[Board] before we have jurisdiction to consider it.” (internal

quotation marks omitted)).

       Accordingly, we deny the petition for review in part and

dismiss it in part for lack of jurisdiction.                We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                               PETITION DISMISSED IN PART
                                                       AND DENIED IN PART




                                       4